                                   Case 3:20-cv-05913-SK Document 1-1 Filed 08/21/20 Page 1 of 11

                                                         Exhibit A to the Complaint
Location: Palo Alto, CA                                                                             IP Address: 73.231.253.167
Total Works Infringed: 90                                                                           ISP: Comcast Cable
 Work     Hashes                                                                UTC          Site          Published     Registered   Registration
 1        Info Hash:                                                            07/04/2020   Blacked       07/04/2020    07/20/2020   PA0002248966
          B68E8B8D5B139F0F6236FB409416C5F6EFF30FBF                              22:44:07
          File Hash:
          EC87A35B26CA48252E09A7221FEE19ACF078C658529E6A73527988F7C4700D7E
 2        Info Hash:                                                            06/15/2020   Blacked       11/28/2017    01/04/2018   PA0002097446
          B68EDFE2DE43EB9F5FFE61D440BB2CB148B51738                              06:35:55     Raw
          File Hash:
          3134A1CE6836C39759B8784B28122C3BD362124AFADB0182171F8E9F17F63FEE
 3        Info Hash:                                                            06/15/2020   Blacked       09/12/2017    09/15/2017   PA0002052846
          901129DA9629352ECBB99FF90FE06A5F749AF4DD                              06:31:20
          File Hash:
          85A7466AB207044CB5BC6CCE07196BAD5B9332BE73381F73EF3600069E0123E2
 4        Info Hash:                                                            05/23/2020   Blacked       05/11/2020    06/08/2020   PA0002243646
          0D62BFC85437781C02C5C227C5CFC07F187265B6                              04:36:12     Raw
          File Hash:
          1811F7D2B8F1BD9F80C3E209DF56D408ACEB0F55AACBB26A1C701CD2E881EB7C
 5        Info Hash:                                                            05/23/2020   Blacked       05/18/2020    06/08/2020   PA0002243644
          96127ED926E5751F78E60FF117D75F59E918CF27                              04:36:03     Raw
          File Hash:
          3313A2993842C3CF965B06B55DFCB0348C061AE23EE7F1B73DFA0DD56BC67635
 6        Info Hash:                                                            05/23/2020   Blacked       05/04/2020    05/19/2020   PA0002241475
          E11A1E9101E1B91DE9CE8EFBAE3ADF3B367EF862                              04:33:51     Raw
          File Hash:
          497BACBB40344F2F603F96CB10AA606CA1AD9DEEEC152FF1A8960302C7B18C29
 7        Info Hash:                                                            05/23/2020   Blacked       05/02/2020    05/19/2020   PA0002241471
          0C8BEC5D5EF72077A25D55E0CA99C0279C7FCDF2                              04:32:24
          File Hash:
          97DAE7A5B270BD72C3DC2C8F62D0025168BC6BA69C91FBF2E0E54C2DD6A1FCD5
 8        Info Hash:                                                            05/23/2020   Blacked       05/09/2020    06/08/2020   PA0002243649
          B83E00880518FBB59ED04CB16EC0BADA95B4881B                              04:31:31
          File Hash:
          029EFB4D3105D9CD06E5B94F441B8CEA6D551DD3AD5962D6EDFCC6174FFC925F
                                Case 3:20-cv-05913-SK Document 1-1 Filed 08/21/20 Page 2 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         05/23/2020   Blacked   05/16/2020   06/22/2020   PA0002245639
       CA5CDC908938D43DBDC0822505449EE352C2A5E3                           04:30:44
       File Hash:
       C1989360CB00041C7DF61700B88E84563F906D9EA71DB8B980D38D39D17ECE05
10     Info Hash:                                                         04/20/2020   Blacked   04/18/2020   05/19/2020   PA0002241472
       026E0A7F26262CE70E0FCAC848710FC70C27E475                           05:59:51
       File Hash:
       FA48C11485D2E203C9F2762B8C4EC8913D236892348A061FE3B1186FFFE3AF0C
11     Info Hash:                                                         04/16/2020   Blacked   04/11/2020   04/22/2020   PA0002237696
       F03005B40A7A7C176A757AA013FCAEE57567AFA8                           05:49:56
       File Hash:
       BD4213864BCBB75645111940739CE47CD5CA2FD674684CBAA90C741667B090AE
12     Info Hash:                                                         04/14/2020   Blacked   03/07/2020   04/17/2020   PA0002246118
       AD80D5F3B8D3C2EDCFECDEC4F88BB80A5CA8F385                           05:20:29     Raw
       File Hash:
       1735F17FC1E003CCB19EC14636AA0AEFA2465DC8D9A4F11172C954C31710B361
13     Info Hash:                                                         04/14/2020   Blacked   03/12/2020   04/17/2020   PA0002246106
       BAFB46BF047FBA7FE3FF433BFC2B9DC3DAD3C1A9                           05:18:47     Raw
       File Hash:
       ABE2C85159B9C6CB9BF3A288E7EBB1E044B46ED260C1111A1C9BAE91E3919A19
14     Info Hash:                                                         04/14/2020   Blacked   03/23/2020   04/17/2020   PA0002246101
       FF8BDF1486B5ABB290723E3389EC2D872A93DED2                           05:11:56     Raw
       File Hash:
       A69111A597DB4D86059F4A88B6DA7CC1C050C253EFC22B2074BEDDF6B13F3E43
15     Info Hash:                                                         04/14/2020   Blacked   04/06/2020   04/17/2020   PA0002237306
       311A9FBBADA1F899E9F78229DAF669E08F90F0CB                           05:11:12     Raw
       File Hash:
       D1C67773E72272C19C4437B039628E6F511CF6943FE61BCA7C3461D164ED6E03
16     Info Hash:                                                         04/14/2020   Blacked   03/30/2020   04/17/2020   PA0002237303
       1B7C2A860934AA580DF97BF6D6E7E18075E90612                           05:10:45     Raw
       File Hash:
       DB7D1811FB7FF459267F5D52450BC2693B7D70A70A26828177CFC78C7276ACF2
17     Info Hash:                                                         04/11/2020   Blacked   03/28/2020   04/15/2020   PA0002246108
       B3A6087B9521879B56F38DCCD903CBBDE10E1B7E                           05:55:05
       File Hash:
       A20C720DD9BCF71D935952302888BE475240C1A15B5DF6731B9BAF04A11A6BF1
                                Case 3:20-cv-05913-SK Document 1-1 Filed 08/21/20 Page 3 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         04/11/2020   Blacked   03/05/2020   04/15/2020   PA0002246102
       3B62BA3AC6C1A8710022D8041EF52DED60414A90                           05:51:20
       File Hash:
       749B34A9EE51C4CA70DAB43E57D5A4C4354E0837FBCC6CE57D7B941433028158
19     Info Hash:                                                         03/06/2020   Blacked   01/27/2020   03/15/2020   PA0002240550
       AA4BE843A51F57F2C364C24DD5D7ECF2C647F652                           06:13:19     Raw
       File Hash:
       CEDD4C9C7B46CA14DA4782D089600800BF98E22C7C6E36116628A7F20EAE5A4C
20     Info Hash:                                                         03/03/2020   Blacked   03/02/2020   04/17/2020   PA0002246105
       5DC2FDD94F0BEA0D820D57FE5F07334D76DE35BB                           05:04:35     Raw
       File Hash:
       7AFC811A17D0B351422F3044B7887AB7B344719DB2065EAFBA4C5005D3D9FD45
21     Info Hash:                                                         02/29/2020   Blacked   02/17/2020   04/17/2020   PA0002246110
       9AD062B77D41847C4F883744A35ECE5DC159D2EE                           16:41:02     Raw
       File Hash:
       EFC608967415494161F064BA10ED18D1DA3A342824F4F54552A4ABEF6C71DE3C
22     Info Hash:                                                         02/29/2020   Blacked   02/14/2020   03/18/2020   PA0002241448
       ACC73AF6295ADA26BEB22E188064FCEE23E113BA                           16:33:00
       File Hash:
       E98DFE833F0F270D895A8C309888907A919C20F7FD267F52F8F648B652CCE1ED
23     Info Hash:                                                         02/14/2020   Blacked   02/01/2020   03/15/2020   PA0002240553
       FB904BA59C376184DC0F96C43175AB741696A8C3                           07:53:39     Raw
       File Hash:
       50C3A700E2B381929423C73A8847400A0F00925E1F90C143DA536E979BB4BAA1
24     Info Hash:                                                         02/14/2020   Blacked   02/09/2020   03/18/2020   PA0002241446
       1952632AD1DC26A362E2F6F7BB1BA4B17AC9A736                           07:49:29
       File Hash:
       AC067B423E8001E8AC59177BEBD99B75AC307FF3FC3A8B8DE092C543AE055B29
25     Info Hash:                                                         02/09/2020   Blacked   01/25/2020   02/20/2020   PA0002229054
       23C388D3240653681F962910C68DC6BDE0D4777A                           16:09:15
       File Hash:
       6A406B895FB41CA502D4D50EF13223FD8D927292F48E1DBD9AA8E813A921B45F
26     Info Hash:                                                         02/09/2020   Blacked   01/30/2020   02/20/2020   PA0002237624
       C36B70D35B13EC6143CD098E5424C872C0B7D9CC                           16:06:55
       File Hash:
       82651A793EDFCEF027EAA97231B6B487B2A6A7722A8959851C1A6668157DB9AD
                                Case 3:20-cv-05913-SK Document 1-1 Filed 08/21/20 Page 4 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         02/09/2020   Blacked   02/04/2020   02/20/2020   PA0002229052
       C57E4496CC569AFF5CAF447E7FF7B63A0908A4CF                           16:04:31
       File Hash:
       33923DD0D0609DEFC1E066EEFD7E06F87509C7EBA0DC17E74C884F3AC66C91B1
28     Info Hash:                                                         01/25/2020   Blacked   01/17/2020   02/20/2020   PA0002229055
       1B893F676E56773ED5FF82FD7DF25116F8541544                           04:29:19     Raw
       File Hash:
       1EE98A390083C0D4271E26488268586A62B40C29597ADC4E0583F5AF23D02873
29     Info Hash:                                                         01/16/2020   Blacked   01/10/2020   02/04/2020   PA0002225582
       4BD4AFD397DE0F419752E93F512B43D01B84C8CF                           04:01:15
       File Hash:
       D4B5257EAED11BBC039133E99C6A6D7380F1C7AE2160AB2200D38A8292607487
30     Info Hash:                                                         12/28/2019   Blacked   12/26/2019   01/27/2020   PA0002223955
       7933E524A0B34BD929026F7442AB7ADBE9F82B76                           05:04:45
       File Hash:
       3E128A945407F889D13D2D5D8B4CC3D4431E79751A881FA7C1BE8C26FF4AC53E
31     Info Hash:                                                         12/28/2019   Blacked   12/21/2019   01/03/2020   PA0002219632
       EFD6B73E8E4B83DFA7F381EA159492479034EAFE                           05:00:52
       File Hash:
       8F78FAD6A867A0E709815F746BBBA3CD3EC4096728CB7C108224B60D65568945
32     Info Hash:                                                         12/12/2019   Blacked   12/08/2019   12/17/2019   PA0002217664
       6A77072C0C304C5F128B54AB23E2CFD93A232D05                           06:13:09     Raw
       File Hash:
       7D0FDC24CA33E4DCDFC7FC488AC611468F0E1858ABA7BC1DB0C100A248E08AC4
33     Info Hash:                                                         12/05/2019   Blacked   11/21/2019   12/09/2019   PA0002216266
       5D3CC777DA67AF7DE9B73CFE3068D7569752BDB4                           06:08:18
       File Hash:
       E99A282AE17215C0A9EDB25EEE9DC566A2EC5026D4A22A97B95F38CAFEB89DFE
34     Info Hash:                                                         12/05/2019   Blacked   11/22/2019   12/17/2019   PA0002217672
       7A39BA7B7CD03ADB1A258EE5A9087D3595C1F2B1                           05:58:17     Raw
       File Hash:
       2987FABC0C1F6F4617CA3E6E3D9230255A05825F1F9C12A70FD253DB1A126A90
35     Info Hash:                                                         11/03/2019   Blacked   10/27/2019   11/15/2019   PA0002211841
       DCC7090F05EBD2DC37875FE1A13D14A36BD51D03                           01:12:26
       File Hash:
       3977D707F40DA75D1F88C1162CDBD02577ACD638784DA6945470FC3AC360AE53
                                Case 3:20-cv-05913-SK Document 1-1 Filed 08/21/20 Page 5 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         10/25/2019   Blacked   10/17/2019   11/05/2019   PA0002210291
       892AC0EA6A2C5EE282AE707D4FDC1D3CE0031E90                           03:07:06
       File Hash:
       5935F939E03EFE7B107E7A8EAD52D12413FEE21DF6710192553EB3815DCB4ECD
37     Info Hash:                                                         10/20/2019   Blacked   10/14/2019   11/05/2019   PA0002210289
       7DC31F64F10A5177DC11A0B36E4E52BDD9D6743E                           23:30:07     Raw
       File Hash:
       731763BED52FC0E38E82856DB997AEB34FE42070147E94E098EF60145CE647FA
38     Info Hash:                                                         10/13/2019   Blacked   10/12/2019   11/05/2019   PA0002227087
       0167BB6D3CF175D23BA136458BD75ECFE3E34967                           23:21:33
       File Hash:
       020002DD7D0C1819267318728B466B0A30DB9677BFC6978076EFA2FC64D0C62E
39     Info Hash:                                                         10/13/2019   Blacked   10/09/2019   11/05/2019   PA0002210286
       DD7D9795E444F4A6C88F770090690E10B003073E                           23:21:32     Raw
       File Hash:
       7A54C431B03EF40343B74D55875C35757C5E8AB7D71DB14BA1EBC7282381C12B
40     Info Hash:                                                         10/09/2019   Blacked   10/07/2019   10/21/2019   PA0002207742
       694DABE8C59C17C40698F8E503003AEC22FE7539                           05:54:45
       File Hash:
       6C2C95F363391CFACBEB0D89A5D334F9597767AE12326D8D77029113563F9886
41     Info Hash:                                                         09/22/2019   Blacked   09/19/2019   09/25/2019   PA0002203162
       2861A1669C5388241A40C4CA8F9568E2AAADC9A1                           05:13:49     Raw
       File Hash:
       0691F9C2C172D27A901B54F016672B3C984AB595B10F6D6D70868A52B340C95F
42     Info Hash:                                                         09/14/2019   Blacked   09/07/2019   09/25/2019   PA0002203158
       D8E8738F3659CFC39E18B5D4BAC36DD445F8D1AA                           20:39:27
       File Hash:
       950372052128E744771997FA085FBA82F1DAA4BA55C546A50060498CF6722E11
43     Info Hash:                                                         09/06/2019   Blacked   09/04/2019   09/13/2019   PA0002200700
       FBBFEBB1C68DF7C5B90CCA1A5638DF9C4C6BFC7A                           05:25:30     Raw
       File Hash:
       43782B257EF4AE91D30B598250B878F3E857AD38F052A179CAC0C40903C101C2
44     Info Hash:                                                         09/06/2019   Blacked   09/02/2019   09/13/2019   PA0002200702
       BCB036C989D58ECF7F9CEA9F9149936EC88CAE83                           05:24:59
       File Hash:
       90FABA150526202169B855D03E9F549E10C6149131A5ED1D1ECB04B7D8BA7C44
                                Case 3:20-cv-05913-SK Document 1-1 Filed 08/21/20 Page 6 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         08/31/2019   Blacked   08/30/2019   09/17/2019   PA0002216138
       AE562DC6C598F65D0E72B777FADE3865AFD9BB09                           04:17:20     Raw
       File Hash:
       8D1B406F1DD3C9C600BC39994A9BCEBF5181701FAB9E52FF16A6DD1C51098344
46     Info Hash:                                                         08/28/2019   Blacked   08/25/2019   09/11/2019   PA0002199991
       973A870D555049DC68BB9A3D667902BFC69FBD3D                           04:30:43     Raw
       File Hash:
       F291E9A5D2284337B5F9CE58EF735849D834C5ACF9618C0F86C2564FA7B7F1B2
47     Info Hash:                                                         08/24/2019   Blacked   08/23/2019   09/11/2019   PA0002199989
       CB0D3A2DD39D12D6D1D0E2C443ED888B62498111                           14:05:36
       File Hash:
       7B707376CC5B122A7C27CDA6D9D25EA806B8A3386816712746E86CC013B76C2A
48     Info Hash:                                                         08/24/2019   Blacked   08/18/2019   09/17/2019   PA0002216216
       DA688C76F0C068A444122EE74FBF1731CAFA1B5C                           14:04:14
       File Hash:
       F7E8945C6E4E75F65D98B9012C7F3432818A5D2EE24B1BD5BE6734A3BBA4B278
49     Info Hash:                                                         08/15/2019   Blacked   08/10/2019   09/11/2019   PA0002199990
       40089FC7550D25DE7A862FA5606B93A853E4B703                           04:01:05     Raw
       File Hash:
       CA16B9B3CD01D2A8B264CB18569944DBF0BB2B76D1ECB298C1823BE42176B267
50     Info Hash:                                                         08/08/2019   Blacked   08/05/2019   08/27/2019   PA0002213302
       485B6FBDEBDBF83F4A83EACCE13716BE56D68BC0                           03:54:56     Raw
       File Hash:
       C514FB7B61621CD592F7479B34A543B0087276B132FC0A72CF471B35A850A4EA
51     Info Hash:                                                         08/08/2019   Blacked   07/19/2019   09/10/2019   PA0002199415
       D33C4FAAE50EACEBCFF572546A0564E472E1DE9A                           03:49:35
       File Hash:
       6F2400663244641539D1C807EFBBF64BA80DC37D027112F81EE9217DDB29CF60
52     Info Hash:                                                         08/01/2019   Blacked   07/31/2019   08/22/2019   PA0002195511
       662C42833DF0727F4B96196F88475B615B2F0D2B                           04:28:35     Raw
       File Hash:
       181A5A85F913157A0303150E1B0C7ECC81F7A63FC42BA1071B5236AC52A0432E
53     Info Hash:                                                         07/27/2019   Blacked   07/21/2019   08/27/2019   PA0002213243
       520B8FD2205BD05866304E15FF59E272165F07A1                           04:31:57     Raw
       File Hash:
       52DF64DCF2BE2409B2C2E574B2C2C5FFD31B98A0B8A9E2FBD1F768A641D64D77
                                Case 3:20-cv-05913-SK Document 1-1 Filed 08/21/20 Page 7 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         07/27/2019   Blacked   07/24/2019   09/10/2019   PA0002199414
       B426DA516B5F87C97B1C1D5732F040BC16B1F5A4                           04:30:09
       File Hash:
       8D6DDB62698A011D6F8AEDECA858410D559FE50CDD8DF33B7527D8CBC1F54D77
55     Info Hash:                                                         07/07/2019   Blacked   07/06/2019   08/02/2019   PA0002192304
       2F092E0F05BFF10617C5EFDCC6827A380F51281E                           20:13:37     Raw
       File Hash:
       50456612F7DBE8A290429B9B565013723D1D8C62F683B71DD639F8F112699BE0
56     Info Hash:                                                         07/07/2019   Blacked   07/04/2019   08/27/2019   PA0002213242
       2BF02F908D94623615F531B2127029AB649A25B0                           20:10:30
       File Hash:
       2A99F8339AC1D92E6CC19BB75EA7231DC7704158D91CA9D3C28ADBCBD245658B
57     Info Hash:                                                         06/29/2019   Blacked   06/26/2019   08/27/2019   PA0002213245
       E77556FF1B8801EF785D7907FE385F708DAA27D6                           14:17:52     Raw
       File Hash:
       2E57A1C6C974FE5F3E51B11B4612316D5CDE4DA0F4A6F0EB90D54E0D1D0E1767
58     Info Hash:                                                         06/19/2019   Blacked   06/16/2019   07/17/2019   PA0002188314
       9BE2AE8D6831BC116B0A33310FE810DAD8533831                           04:43:24     Raw
       File Hash:
       B06FBDC51ECFA63AB6B55910ED8E2DF6D7C1AAE706BFD037163C709CC538C720
59     Info Hash:                                                         06/15/2019   Blacked   06/14/2019   07/17/2019   PA0002188312
       AC15D10D7B49E76250881D4E319E76C49194C563                           18:58:03
       File Hash:
       044B57C3AF1C1263B70E8B6F20388DA5C8A4BA7D1EB44820EDA92F135E8CAAEF
60     Info Hash:                                                         06/13/2019   Blacked   04/20/2018   05/23/2018   PA0002101307
       6485D2C06BE7023990B69BE93812D5066B963ED4                           13:03:23
       File Hash:
       6BD50384C2A3D1B2EB118CCD6446810BFA75029F99661CE43DE6218B26DE128D
61     Info Hash:                                                         06/08/2019   Blacked   06/06/2019   08/02/2019   PA0002192288
       FE27534F0A43907D070795DDF984F707E0FEDCF1                           21:28:01     Raw
       File Hash:
       2E2112D600A76F0B030C381DB306667268C759E220CEE041A5B523D6CB631DAA
62     Info Hash:                                                         06/05/2019   Blacked   06/04/2019   07/17/2019   PA0002188309
       48CAFD9A5CB32DA61CC6C41F33A15B26A7DAA510                           06:50:51
       File Hash:
       38205F001C261D5FD79FC2A35134BB96F8E549E9C410643AF6D25CD576A53DA6
                                Case 3:20-cv-05913-SK Document 1-1 Filed 08/21/20 Page 8 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
63     Info Hash:                                                         05/29/2019   Blacked   05/25/2019   06/13/2019   PA0002180952
       6952B8D46BE6EF10996035360EEE1934530DD7FB                           06:09:10
       File Hash:
       65C538772B207C69B26812A4BAC92DDCC346EE0285BAC8A1C1E793F162C89BD5
64     Info Hash:                                                         05/23/2019   Blacked   05/22/2019   07/17/2019   PA0002188299
       DDE59C875C7FEDB150E58E51ACFF8D33FDB2CF72                           04:59:08     Raw
       File Hash:
       B1EAEAD5B5D4AA4102D4A0D46CF8206B6D4E3C6E2EAD3BAFD1BD26D336683604
65     Info Hash:                                                         05/17/2019   Blacked   05/12/2019   07/05/2019   PA0002206384
       2A1C18497DDBF19A571FE803E1F65B2AA1F2215D                           14:01:21     Raw
       File Hash:
       758EEF7648323B9A52014826F5ADCA984A5EBD1AD7F2D08CC284F5E164A59F55
66     Info Hash:                                                         05/11/2019   Blacked   05/10/2019   07/05/2019   PA0002206368
       6A3BE07313D1C03371ABCC46EAF6BFE12FE50820                           05:07:11
       File Hash:
       620CE75BBCA068FD4939E55ED6508ACA1832F425A4A705AE45DF5AEB037FDC7F
67     Info Hash:                                                         04/29/2019   Blacked   04/27/2019   07/05/2019   PA0002206379
       9997CF8CCB71D608B88FA34B3CAB2A89E02853D7                           14:06:24     Raw
       File Hash:
       7D6C351F29E6D586CEA8AA86EAF5C7A51AD7ABA9B48A61642DC35882F5FCF87C
68     Info Hash:                                                         04/27/2019   Blacked   04/25/2019   05/28/2019   PA0002200766
       C5E40D1290765C66AA26AD0CC46316E0AB8DFA91                           13:23:28
       File Hash:
       65CF2DB4F3EB0A8C7E92CDCCDD71B394AE5E9398D15EB6E05FA1854CF9BEF0DB
69     Info Hash:                                                         04/22/2019   Blacked   04/12/2019   05/11/2019   PA0002173884
       A9F3E5E43E03567D7BCE5E1ACB1EAE2E208A40EE                           13:41:45     Raw
       File Hash:
       A637F15D8023E46243A15AF8C10A3C52072E94BA2227789C4F1EB59E1538044F
70     Info Hash:                                                         03/27/2019   Blacked   03/21/2019   04/17/2019   PA0002186999
       E379ED5EEFC381915FF2D01414BF596D57EFF6AA                           02:45:31
       File Hash:
       9ED0F5A4689762B66BAD4F66ABD6423D8217EFBE5E68BA413E7366016E3FDC8E
71     Info Hash:                                                         03/25/2019   Blacked   03/23/2019   04/08/2019   PA0002164877
       B189F7154051D8613DD8D381642B96A7F2B3D6EE                           05:12:35     Raw
       File Hash:
       58ADAB0A26782FF45C403700B4E204A793FF77194D5E84155500A41B29A60B08
                                Case 3:20-cv-05913-SK Document 1-1 Filed 08/21/20 Page 9 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
72     Info Hash:                                                         03/20/2019   Blacked   03/16/2019   04/17/2019   PA0002186980
       7F54BA0D9D039851A32EF2952EE2D918DDF74E75                           02:30:17
       File Hash:
       968CD59D03EDB6855819B6B91E9AC359A4E9BAD3A22E64333F5F8B50CE9EEEA5
73     Info Hash:                                                         03/12/2019   Blacked   03/11/2019   03/31/2019   PA0002163979
       B6B797F1C151B6D8214E3761A5510F21DE052AB2                           05:32:47
       File Hash:
       99983CD7AA27959DDD98846ECEAA8D9319C36410512EC5D671B894F09DFAE69A
74     Info Hash:                                                         03/12/2019   Blacked   03/08/2019   04/29/2019   PA0002169934
       1F722C52415B40FEACCCB7B6334EA08C85BBC5B5                           05:25:00     Raw
       File Hash:
       9B0F43D135D9FC8D19D87617422A59563EE32D1532369A9FDCBC461E71A463DD
75     Info Hash:                                                         03/08/2019   Blacked   03/03/2019   04/17/2019   PA0002186905
       896414FEC6D0B67D55D70E796377323E455E6185                           06:01:04     Raw
       File Hash:
       E7B1497F9047391F8CCDEF914584AB0F25AD1DCF69B94430325A919C395F6E2F
76     Info Hash:                                                         02/23/2019   Blacked   02/16/2019   03/11/2019   PA0002158595
       DCBE768B9794A804EED1BD6C3027B1D9C0B8886F                           06:29:14     Raw
       File Hash:
       DD50044D8A473D231ECEEEBD22E67DE01894A24FACEBA49FC59255BD81758209
77     Info Hash:                                                         02/23/2019   Blacked   02/19/2019   03/24/2019   PA0002184061
       6D086E1CC31556A97BE20B50915D796AEF41EEFE                           06:28:11
       File Hash:
       83C01DAD173494B32410361647E2BCB7F4D7365F698E77C4483BFD570FD5ADD8
78     Info Hash:                                                         02/10/2019   Blacked   02/04/2019   03/24/2019   PA0002183208
       18D28D24647668DAD57C382DEEBDE36BDC4FE8ED                           17:10:26
       File Hash:
       F3F26837CB2A648AEC01778478E5917ADC224A59465DB74C4A873F915C67B5ED
79     Info Hash:                                                         02/07/2019   Blacked   02/06/2019   03/24/2019   PA0002183207
       348C1A7AFB3B67576479E8C3C43848B4E4D4651E                           14:55:39     Raw
       File Hash:
       3A4995D6F8DA9808F3B0F491974F3F268BED589EB76D2AC7703FB12D73757AEC
80     Info Hash:                                                         02/01/2019   Blacked   01/27/2019   03/24/2019   PA0002184066
       44B182FA7FCBCCFF7DA0E1999AAEBC18BE1E73FA                           14:43:38     Raw
       File Hash:
       12B14F885B4A3F73C6BE36575AFA81001AEB4DFD8FB67B7E48423E09031792BA
                                Case 3:20-cv-05913-SK Document 1-1 Filed 08/21/20 Page 10 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
81     Info Hash:                                                         01/18/2019   Blacked   01/15/2019   02/02/2019   PA0002155371
       B606ABAA47476F9563F9F17086AF3C58F57D4960                           06:57:14
       File Hash:
       F950B702A847AF99FCD90A04BEA848594B121365C3E9ED0475DB8E58B03861B8
82     Info Hash:                                                         01/07/2019   Blacked   01/02/2019   02/02/2019   PA0002155379
       7D0D6DA35D52C71A720392F45BDE107C238414E5                           04:19:41     Raw
       File Hash:
       2A0A10EA1D499AA72570759AE8686D273D001FD5C2CA174451D22FA55D33CF5F
83     Info Hash:                                                         12/21/2018   Blacked   11/21/2018   01/22/2019   PA0002149833
       F5E931AB78F7394210896FEC71ADFB7C43276832                           06:37:59
       File Hash:
       8E2BEF7AF870C92A364F805705266C4615109944B38A0E6D420610D5979E2A9D
84     Info Hash:                                                         12/21/2018   Blacked   04/02/2018   04/17/2018   PA0002116078
       D50BF8212FE5D98D5F36C1B12E745F493E67C6DE                           06:22:47     Raw
       File Hash:
       1EC6AF2A9B6F2C1940561B49D1B98E76A25192B5E03C0783E6E0C143961D87D7
85     Info Hash:                                                         12/19/2018   Blacked   04/07/2018   06/19/2018   PA0002126641
       AD5B2C54E6A1F387BDA08B9848BE8D988A2F2553                           06:28:11     Raw
       File Hash:
       54F831A3FC2037FD0A192B3EB719A6689B82A4FB1BD39A5875868492F4308E36
86     Info Hash:                                                         12/19/2018   Blacked   04/17/2018   05/23/2018   PA0002101308
       6AAA3C600904AABE2D4B6B0B13AC1400856AD856                           06:26:14     Raw
       File Hash:
       4D5131F83A161A61BCC759E3AA7729C7BF9F99527E0D0FA59AD26AD5A61316B7
87     Info Hash:                                                         12/12/2018   Blacked   08/30/2018   10/16/2018   PA0002127777
       7EE851E09AB8BD5EB069382157EDEA8F2196F6D3                           06:31:38     Raw
       File Hash:
       5015B4A5FAB09074E326E9CC89F43B29F1F63336A25B87B9D3A67061C215EE06
88     Info Hash:                                                         12/12/2018   Blacked   07/31/2018   09/05/2018   PA0002134603
       F4D451D280EA3EFD522634DAD50CA43E70707840                           06:30:34     Raw
       File Hash:
       0664E4F3174FC92904E3B82F65183E956AA32BDD414BEABE4451C918F2247307
89     Info Hash:                                                         12/12/2018   Blacked   03/13/2018   04/17/2018   PA0002116738
       CA2BD24A9E144AAC283890A9F9FBF3997F62FF7D                           06:28:09     Raw
       File Hash:
       61A653C728709F98BA0ABA9E2B93802CF671AD12A19AA043CA4957404FD3BB01
                                Case 3:20-cv-05913-SK Document 1-1 Filed 08/21/20 Page 11 of 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
90     Info Hash:                                                         12/04/2018   Blacked   11/21/2018   12/18/2018   PA0002141915
       716BD92E139BE2039209B3F8C494B7A8356E4774                           06:20:05     Raw
       File Hash:
       D02255E8C093E98B712A51334068B516A9B2B7C10B0482D76261E8C7712FE1E0
